Title: John Quincy Adams, Notice at the sale of part of John Adams estate at Quincy, 27 September 1826
From: Adams, John Quincy
To: 


				Notice at the Sale on Wednesday 27. September 1826.
					
					September 27, 1826
				
				Terms of Sale, cash, to be paid on delivery of each Article—on Friday or Saturday the 29th. or 30th. instt. No earnest required—but every Article not taken and paid for on that day will be considered by the Executors as not sold—and will be resold at the risk of the first purchaserThe Tomb is sold only because it was considered the Law required that it should be—The Executors reserve to themselves the right of removing all the remains deposited in it, before they deliver possession of it to the purchaser. The Tomb alone is sold.The Books in the Pews are also reserved, and not included in the sale.The Quincy lot, will be sold on the same terms as those of the sale of Lands last Week.
				
					
				
				
			